In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana


                      No. 06-16-00055-CV



                   MARK LITTLE, Appellant

                               V.

THE SWAN ASBESTOS AND SILICA SETTLEMENT TRUST, Appellees



             On Appeal from the 196th District Court
                     Hunt County, Texas
                    Trial Court No. 83004




          Before Morriss, C.J., Moseley and Burgess, JJ.
          Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Mark Little filed a notice of appeal in the 196th Judicial District Court of Hunt County on

August 10, 2016, and in the Fifth Court of Appeals in Dallas on August 11, 2016. Hunt County

lies in two different appellate districts. TEX. GOV’T CODE ANN. § 22.201(f), (g) (West Supp. 2016).

Litigants from Hunt County may choose to file a notice of appeal in either the Fifth or the Sixth

Court of Appeals.     See Miles v. Ford Motor Co., 914 S.W.2d 135, 137 n.4 (Tex. 1995).

Notwithstanding the fact that he personally filed his notice in the Fifth Court of Appeals, Little

failed to indicate on the face of the notice whether he desired to prosecute the appeal in the Fifth

or the Sixth Court of Appeals. Consequently, the Hunt County District Clerk’s Office forwarded

Little’s notice to the Sixth Court of Appeals on August 12, 2016. As a result, Little’s appeal is

now pending in both the Fifth and the Sixth Courts of Appeals.

       Under such circumstances, the appellate court with dominant jurisdiction is the court in

which the notice of appeal was first filed. Id. at 138; Capehart v. State, 257 S.W.3d 814, 815 (Tex.

App.—Texarkana 2008, no pet.). In this case, then, the Fifth Court of Appeals is the court with

dominant jurisdiction.

       Pending before this Court is Little’s motion to voluntarily dismiss his appeal in this Court.

Because the Fifth Court of Appeals is the court with dominant jurisdiction and because Little has

expressed his desire to proceed with his appeal in that court, his motion is well taken. Pursuant to

Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See TEX. R.

APP. P. 42.1(a)(1).




                                                 2
      Accordingly, we dismiss this appeal.



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:     October 18, 2016
Date Decided:       October 19, 2016




                                                3